Dear Ms. Scardino:
We received your request for an opinion regarding membership dues paid by the inspector/investigator for the Board for membership in two private associations.  The Board questions whether or not it can reimburse the inspector/investigator for these dues out of its funds.
Because your request questions the use of public funds, it must be addressed in light of Article 7, Section 14 of the Louisiana Constitution of 1974 which prohibits the loan, pledge, or donation of public funds. As mentioned in your request, membership in these associations, The Association of Funeral Directors and Embalmers of the State Louisiana and The National Morticians' Association, are not required by his employment contract; however, La.R.S. 37:838 authorizes the Board to pay those expenses which are necessary to the operation of the Board.
Our office has consistently opined that the payment of dues for membership in civic, social, and/or community organizations with public funds violates Article 7, Section 14 of the Louisiana Constitution.  See Attorney General Opinions 96-195, 95-439, 92-204, and 89-602.  However, the organizations about which you inquire are professional in nature. Since membership in these groups is not a requirement for his employment, the Board is not obligated to pay these fees, but may choose to do so it is found such memberships enhance the inspector's ability to perform his duties.
Accordingly, it is our opinion that the Board may pay dues for such professional organizations directly or through reimbursement to its employee if it finds that participation in the organizations enhances job performance by its employee.
We trust that this adequately responds to your request.  If you have any questions or comments, please do not hesitate to contact our office.
With kindest regards,
Very truly yours,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             BY: ___________________________ TINA VICARI GRANT Assistant Attorney General
RPI:TVG:crt
DATE RECEIVE: August 27, 2001
DATE RELEASED: September 28, 2001